DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 04/10/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending and examined below. 

Drawings

2.	The drawings filed on 04/10/2020 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statements (IDS) filed on 04/10/2020 09/23/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 3-13 and 16-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Taubman (U.S. Patent # 10019434 B1).

With regards to claim 1, Taubman teaches a computer system comprising a processor and memory coupled to the processor and storing instructions that, when executed by the processor, are configurable to receive audio input (Col. 3 and figure 1, teach a system with hardware elements including computers and which can receive an audio-input based search query); 

convert the audio input to a text string having one or more words (Col. 3 and figure 1, further teach that the system can recognize the audio input including any keywords); 

determine, based on the audio input, a respective emphasis score for each respective word in the text string, including a determination of a first emphasis score for at least one word of the one or more words based on an audio amplitude of the at least one word (Col. 5, lines 14-40 and figure 2A, teach calculating stress scores for various words in the voice query based acoustic parameters such as volume, pitch, frequency, duration between each spoken word and spoken duration of words or phrases);

and generate a search query based on each word in the text string and its respective emphasis score, including applying the at least one word as a filter to the search query such that the at least one word must appear in search results generated from the search query (Col. 5, lines 14-40 and figure 2A, teach that the system uses the pronoun “his” as a filter based on its stress score in generating and presenting results. In response to the previous search query in the same example, the words “Alexander” and “Bell” do appear in the search results which were part of the input voice command).

With regards to claim 3, Taubman teaches the system of claim 1, wherein the respective emphasis score for each respective word in the text string is determined based on one or more of a tone of each respective word, an inflection of each respective word, or a pause of each respective word (Col. 5, lines 14-40 and figure 2A, teach calculating stress scores for various words in the voice query based acoustic parameters such as volume, pitch, frequency, duration between each spoken word and spoken duration of words or phrases).

With regards to claim 4, Taubman teaches the system of claim 1, wherein the first emphasis score is determined further based on a word stress analysis performed on the first word (Col. 5, lines 14-40 and figure 2A, teach calculating stress scores for various words including the first word, in the voice query based acoustic parameters such as volume, pitch, frequency, duration between each spoken word and spoken duration of words or phrases).

With regards to claim 5, Taubman teaches the system of claim 1, wherein an emphasis score for one or more words in the text string is determined based on a speed at which the one or more words are spoken (Col. 5, lines 14-40 and figure 2A, teach calculating stress scores for various words in the voice query based acoustic parameters such as volume, pitch, frequency, duration between each spoken word and spoken duration of words or phrases).

With regards to claim 6, Taubman teaches the system of claim 1, wherein the instructions are further configurable to generate a speech model, based on the audio input, for a user providing the audio input (Col. 8, lines 8-17, teach analyzing the grammatical structure of the original query to extract the phrase that refers to a concept from one of the earlier voice queries. For example, this stage may be performed by concept association module. Analyzing the grammatical structure may establish which phrase is a concept by using part-of-speech tagging and identifying dependency information. For example, “what drinks can I make with that tasty scotch” might ascertain parts of speech and further use this information to establish that the phrase to clarify is “that tasty scotch”. Col. 11, lines 38-47, further teach that the system trains a machine learning system using the received data using conventional techniques. The data can be transformed into a plurality of feature vectors for each voice query. Each feature vector for a voice query represents the data describing the acoustic parameters for the voice query. A learning algorithm analyzes the training data comprising of the feature vectors and stress value for each voice query in the machine learning system to determine the appropriate weights for each of the acoustic parameters).

With regards to claim 7, Taubman teaches the system of claim 6, wherein the emphasis scores for the one or more words in the text string are further determined based on the speech model (Col. 8, lines 8-17, teach analyzing the grammatical structure of the original query to extract the phrase that refers to a concept from one of the earlier voice queries. For example, this stage may be performed by concept association module. Analyzing the grammatical structure may establish which phrase is a concept by using part-of-speech tagging and identifying dependency information. Col. 11, lines 38-47, further teach that the system trains a machine learning system using the received data using conventional techniques. The data can be transformed into a plurality of feature vectors for each voice query. Each feature vector for a voice query represents the data describing the acoustic parameters for the voice query. A learning algorithm analyzes the training data comprising of the feature vectors and stress value for each voice query in the machine learning system to determine the appropriate weights for each of the acoustic parameters). 

With regards to claim 8, Taubman teaches the system of claim 6, wherein the instructions are further configurable to: receive a second audio input from the user; and modify the speech model based on the second audio input (Col. 8, lines 8-17, teach analyzing the grammatical structure of the original query to extract the phrase that refers to a concept from one of the earlier voice queries. For example, this stage may be performed by concept association module. Analyzing the grammatical structure may establish which phrase is a concept by using part-of-speech tagging and identifying dependency information. For example, “what drinks can I make with that tasty scotch” might ascertain parts of speech and further use this information to establish that the phrase to clarify is “that tasty scotch”). “what drinks can I make with that tasty scotch” is the second audio input in this example. 

With regards to claim 9, Taubman teaches the system of claim 1, wherein, to generate the search query, the instructions are configurable to perform a grammatical analysis on the text string to identify a respective part-of-speech for each respective word in the text string Col. 8, lines 8-17, teach analyzing the grammatical structure of the original query to extract the phrase that refers to a concept from one of the earlier voice queries. For example, this stage may be performed by concept association module. Analyzing the grammatical structure may establish which phrase is a concept by using part-of-speech tagging and identifying dependency information).  

With regards to claim 10, Taubman teaches the system of claim 9, wherein, to perform the grammatical analysis, the instructions are configurable to identify identifying a subject noun associated with an entity for whom a result of the search query is intended (Col. 5, lines 14-40 and figures 2A-2B, teach that the system is able to identify proper nouns, i.e. names of Alexander Graham Bell, his father and his Mother. Col. 11, lines 54-67 and figure 5, illustrate an example method for associating a concept with a pronoun based on grammatical analysis. In this example, the system is able to identify the name of a particular brand of Scotch whiskey “Laphroaig”).

With regards to claim 11, Taubman teaches the system of claim 9, wherein, to perform the grammatical analysis, the instructions are configurable to identify an object noun associated with an entity being searched for in the search query (Col. 5, lines 14-40 and figures 2A-2B, teach that the system is able to identify proper nouns, i.e. names of Alexander Graham Bell, his father and his Mother. Col. 11, lines 54-67 and figure 5, illustrate an example method for associating a concept with a pronoun based on grammatical analysis. In this example, the system is able to identify the name of a particular brand of Scotch whiskey “Laphroaig”).

With regards to claim 12, Taubman teaches the system of claim 11, wherein, to perform the grammatical analysis, the instructions are configurable to identify one or more classifiers associated with the object noun (Col. 12, lines 26-54, teach finding a set of hypernyms for the object word. This stage may be performed by concept association module. For example, this set might determine that scotch “is-a” “liquor”, “spirit”, “whiskey”, “drink” and so forth. This stage may be facilitated using an appropriate lookup table further comprising identifying a concept represented by the phrase, wherein the concept is derived from a particular query of the one or more earlier queries, by comparing the one or more earlier queries to the phrase and the set of hypernyms. This stage may be performed by concept association module. Essentially, this stage includes using a variety of heuristics to establish how similar concepts from previous queries are to the phase. In this example, the proper noun “Laphroaig” is an answer to an earlier query. The user might have asked, “What is my favorite alcoholic beverage?” and search engine may have retrieved “Laphroaig” as the answer. Since “scotch” is the object of “that”, and is further modified by “tasty,” an implementation may be able to identify that “scotch,” especially “tasty scotch,” falls into many overlapping categories with “Laphroaig.” Both might have as a hypernym “spirit.” Various heuristics may be used to discriminate between specific candidate concepts, when multiple plausible candidate concepts are available. Heuristics may include factors such as term distance, numbers of shared hypernyms, longest terms, or other factors that may indicate a likelihood that a concept is likely to be a helpful replacement for the phrase).

With regards to claim 13, Taubman teaches the system of claim 12, wherein, to generate the search query, the instructions are configurable to determine, based on the one or more classifiers, a must-match filter term for results of the search query (Col. 12, lines 26-54, teach finding a set of hypernyms for the object word. This stage may be performed by concept association module. For example, this set might determine that scotch “is-a” “liquor”, “spirit”, “whiskey”, “drink” and so forth. This stage may be facilitated using an appropriate lookup table further comprising identifying a concept represented by the phrase, wherein the concept is derived from a particular query of the one or more earlier queries, by comparing the one or more earlier queries to the phrase and the set of hypernyms. This stage may be performed by concept association module. Essentially, this stage includes using a variety of heuristics to establish how similar concepts from previous queries are to the phase. In this example, the proper noun “Laphroaig” is an answer to an earlier query. The user might have asked, “What is my favorite alcoholic beverage?” and search engine may have retrieved “Laphroaig” as the answer. Since “scotch” is the object of “that”, and is further modified by “tasty,” an implementation may be able to identify that “scotch,” especially “tasty scotch,” falls into many overlapping categories with “Laphroaig.” Both might have as a hypernym “spirit.” Various heuristics may be used to discriminate between specific candidate concepts, when multiple plausible candidate concepts are available. Heuristics may include factors such as term distance, numbers of shared hypernyms, longest terms, or other factors that may indicate a likelihood that a concept is likely to be a helpful replacement for the phrase).

With regards to claim 16, Taubman teaches the system of claim 12, wherein, to generate the search query, the instructions are configurable to determine a synonym for the object noun based on the one or more classifiers (Col. 12, lines 26-54, teach finding a set of hypernyms for the object word. This stage may be performed by concept association module. For example, this set might determine that scotch “is-a” “liquor”, “spirit”, “whiskey”, “drink” and so forth. This stage may be facilitated using an appropriate lookup table further comprising identifying a concept represented by the phrase, wherein the concept is derived from a particular query of the one or more earlier queries, by comparing the one or more earlier queries to the phrase and the set of hypernyms. This stage may be performed by concept association module. Essentially, this stage includes using a variety of heuristics to establish how similar concepts from previous queries are to the phase. In this example, the proper noun “Laphroaig” is an answer to an earlier query. The user might have asked, “What is my favorite alcoholic beverage?” and search engine may have retrieved “Laphroaig” as the answer. Since “scotch” is the object of “that”, and is further modified by “tasty,” an implementation may be able to identify that “scotch,” especially “tasty scotch,” falls into many overlapping categories with “Laphroaig.” Both might have as a hypernym “spirit.” Various heuristics may be used to discriminate between specific candidate concepts, when multiple plausible candidate concepts are available. Heuristics may include factors such as term distance, numbers of shared hypernyms, longest terms, or other factors that may indicate a likelihood that a concept is likely to be a helpful replacement for the phrase).

With regards to claim 17, Taubman teaches the system of claim 9, wherein, to generate the search query, the instructions are configurable to determine a level of importance for the search query based on the grammatical analysis (Col. 11, lines 10-30, teach using machine learning to train stress determination module to improve the results of stress scoring. The system receives data comprising a plurality of voice queries containing pronouns, stress values for each of the plurality of voice queries, and acoustic parameters for each of the plurality of voice queries. The data can be collected by presenting the voice queries to one or more human raters. The human raters can provide stress values for each of the presented voice queries. The stress value indicates a level of emphasis placed on the pronoun in the presented voice queries as determined by the human raters).

With regards to claim 18, Taubman teaches the system of claim 1, wherein, to generate the search query, the instructions are configurable to identify a gender of the user based on the audio input (Col. 10, lines 40-67, teach identifying a concept represented by the pronoun based on the gender that the pronoun references. Gender-specific pronouns can be used to help identify the concept).

With regards to claim 19, this is a computer readable medium (CRM) claim for the corresponding apparatus claim 1. These two claims are related as CRM and apparatus of using the same, with each claimed system element's function corresponding to the claimed CRM step. Accordingly, claim 19 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.

With regards to claim 20, this is a method claim for the corresponding apparatus claim 1. These two claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claim 20 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Taubman in view of Stefik (U.S. Patent Application Publication # 2010/0057716 A1).

With regards to claim 2, Taubman may not explicitly detail the limitation wherein the first emphasis score is normalized based on an audio amplitude of a second word in the text string. This is taught by Stefik (Paragraphs 63-68, teach emphasized normalized score wherein the normalized thresholds are applied during neighboring and proximal word selection. Default thresholds of eight and fifteen percent of the maximum score are respectively applied to neighboring and proximal words with a set window size of for example eight words). 

Taubman and Stefik can be considered as analogous art as they belong to a similar field of endeavor in topic directed searching. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Stefik (Use of normalized emphasis scoring based on neighborhood words in topic directed searching) with those of Taubman (Use of emphasis score of a particular word in searching) so as to provide a dynamically focused and topically-related sub-index in conceit with a digital information, corpus search (Stefik, para 11). 

Allowable Subject Matter

6.	Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, alone or in combination, does not currently suggest or teach the invention as outlined in these claims. The Examiner shall outline more detailed reasons for allowance as and when the Application goes to allowability.

Conclusion

7.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Finlay (U.S. Patent Application Publication # 2021/0065679 A1), Ragan (U.S. Patent Application Publication # 2006/0271520 A1). These references are also included in the PTO-892 form attached with this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)